Defendant’s counsel insisted that a common law certiorari could be allowed, only by thé court on cause shown. (5 Wend. 98; 6 Wend. 564; 9 id. 433 ; 2 Howard, 136.) Also, that no papers or record, showing that the general sessions obtained jurisdiction by appeal and made any decision therein, had been returned in this case. The affidavit of the attorney was no part of the return, and until a final decision or judgment, a certiorari could not be allowed. (2 R. S. 390.)
Bronson, Chief Justice.
A common law certiorari cannot be allowed by a judge at chambers; and, besides, the writ in the present instance brings up no question which can be reviewed in this form of proceeding. Ordered, that the writ of certiorari allowed by the circuit judge of the first circuit in this cause be and the same is hereby quashed.